Opinion issued May 15 , 2009 




 





 




In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00143-CR
____________

IN RE FRANK ANTHONY FURTADO, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
          Relator, Frank Anthony Furtado, has filed a petition for writ of mandamus
requesting that this Court compel respondent
 to rule on his motion for DNA testing
in trial court cause number 699972.  We deny the petition.
          First, relator’s petition does not meet the requirements of the Texas Rules of
Appellate Procedure.   For example, it does not include an appendix that contains a
certified or sworn copy of any order complained of, or any other document showing
the matter complained of, and does not certify that a copy was served on respondent.

See Tex. R. App. P. 9.5, 52.3(j).
          Although we generously  read  a pro se litigant’s petition in an original
proceeding, that we will hold “the relator to the same procedural standards we apply
to other litigants.”   Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st
Dist.] 1992, orig. proceeding).  In this case, relator has not provided us with a record
that shows that his motion for DNA testing was filed in the 230th District Court or
that he made any request of respondent to perform a nondiscretionary act that
respondent refused. See id. at 426.  Because Relator has not provided us with a
record that shows he filed any motions or otherwise requested relief from respondent, 
the petition for writ of mandamus is denied.
 See Tex. R. App. P. 52.3(j).
          It is so ORDERED.
PER CURIAM

Panel consists of Justices Taft, Bland, and Sharp.
Do not publish.  Tex. R. App. P. 47.2(b).